Citation Nr: 0024526	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
Department of Veterans Affairs (VA) surgery in June and July 
1966.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from April 1951 to 
October 1953.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1999.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in August 1997, by 
the Jackson, Mississippi, VA Regional Office (RO).



FINDINGS OF FACT

1. Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of Department of Veterans 
Affairs (VA) surgery in June and July 1966 was denied by 
the RO in July 1995.  The appellant was notified of that 
decision in July 1995 and there was no appeal perfected 
within one year of that notification.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for disability benefits under the 
provisions of 38 U.S.C.A. § 1151 while new, in that it has 
not been previously considered by VA, is not material 
because it does not address whether any current right 
lower extremity disability, if present, is related to the 
surgery performed by VA in June and July 1966.



CONCLUSION OF LAW

The July 1995 decision by the RO denying the appellant's 
claim for disability benefits under the provisions of 38 
U.S.C.A. § 1151 for residuals of Department of Veterans 
Affairs (VA) surgery in June and July 1966 is final; evidence 
submitted since that decision does not constitute new and 
material evidence which allows the Board to reopen and review 
the appellant's claim.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of this claim, the Board will 
first discuss a number of procedural matters that arose in 
connection with respect to the regulations governing 
adjudication of claims pursuant to 38 U.S.C.A. § 1151.  In 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S. Ct. 552 (1994), the United 
States Supreme Court affirmed lower court rulings which held 
that VA's regulation at 38 C.F.R. § 3.358(c)(3) was invalid 
to the extent it precluded compensation under 38 U.S.C.A. 
§ 1151 unless the additional disability resulted from an 
"accident (an unforeseen, untoward event)" or 
"carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of indicated fault on the part 
of the [VA]."  This subsection of 38 C.F.R. § 3.358 was 
found to be ultra vires by the Supreme Court because it added 
a fault standard where none existed in the statutory 
provision.  The Supreme Court concluded that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection (i.e., no "fault") between the additional 
disability and the VA treatment (or lack thereof).

However, the Supreme Court indicated that 38 U.S.C.A. § 1151 
could not be applied on a strictly no-fault basis: 
"[a]ssuming that the connection is limited to proximate 
causation so as to narrow the class of compensable cases, 
that narrowing occurs by eliminating remote consequences, not 
by requiring a demonstration of fault."  On this point, the 
Supreme Court observed that it would be unreasonable to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented, 
i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.

In response to the Supreme Court's decision in Gardner, 
38 C.F.R. § 3.358(c)(3) was amended in March 1995.  The 
revised section (c)(3) of 38 C.F.R. § 3.358 provides that 
compensation under section 1151 will not be payable for the 
"necessary consequences" of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  This case was originally 
adjudicated by the RO in July 1995, with consideration of the 
amended regulation.  See Statement of the Case under cover 
letter dated March 18th, 1996.

Additionally, it is noted that section 1151 of 38 U.S.C.A. 
was subsequently amended by Congress during the pendency of 
this appeal with the passage of Public Law 104-204, the VA 
and Housing and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (Sep. 26, 
1996).  Section 422(a) of that act amended 38 U.S.C.A. § 1151 
to provide, in effect, that compensation on the basis of 
disability as a result of VA medical treatment would be 
payable only where disability was due to fault on the part of 
VA or an event not reasonably foreseeable.  However, the 
amended provisions of section 1151 are not for application in 
this case because this claim was filed before October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31623 (1998).  
Thus, the old version of section 1151 will control the 
disposition of this appeal.

In evaluating the appellant's current petition to reopen his 
claim for disability benefits under the provisions of 38 
U.S.C.A. § 1151 for residuals of Department of Veterans 
Affairs (VA) surgery in June and July 1966, the Board 
considers all evidence submitted by the appellant or obtained 
on his behalf since the last final denial in order to 
determine whether this claim must be reopened and 
readjudicated on its merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In this case, service connection for 1151 
benefits was denied by the RO in July 1995.  At that time, 
the rating board noted that the evidence of record failed to 
establish that any current right lower extremity disability 
was other than the necessary consequences of the surgery.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined a three-step process for reopening 
claims under the Federal Circuit's holding in Hodge, supra:  
First, VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a).  If the newly 
presented evidence is not "new," the claim to reopen fails 
on that basis and no further analysis of the evidence is 
required.  Similarly, if "new" evidence is not "material," 
in the sense that does not bear directly and substantially 
upon the specific matter under consideration and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156 
(1999).  Second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material," the claim to reopen fails on 
that basis and the inquiry ends.  Material evidence means 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 F.3d 1356 (Fed. Cir. 19989).

In reviewing the appellant's petition to reopen his claims, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of any 
disability of the right lower extremity which is other than a 
necessary consequence of the surgery performed in June and 
July 1966.  Evidence added to the record since 1995 includes 
private treatment reports dated in December 1984 and January 
1985, which reflect that the appellant underwent exploration 
of the sural nerve and neurolysis of the sural nerve with 
release of impingement and partial fibulectomy, reports for 
unrelated treatment dated in 1978 and a VA examination report 
dated in June 1997 which reflects findings of a small area of 
decreased pinprick sensation in the sural area.  The VA 
examiner commented that since the sural nerve is a sensory 
nerve and does not supply motor function, a nerve conduction 
velocity study was necessary to evaluate the latencies in 
both (left and right) sural nerves to document whether or not 
he had abnormal nerve conductions.  It was further noted that 
if the right sural nerve was slowed and the left was normal, 
then the assumption would be that the injury sustained by 
surgery or resultant scar tissue entrapment could have caused 
the injury.  On subsequent VA nerve conduction velocity study 
in August 1997, the sensory sural potential in both the left 
and right lower extremities was found to be normal.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim.  However, this 
evidence is not material since there are no competent 
findings to relate the presence of any current right lower 
extremity disability to the surgery conducted by VA in June 
and July 1966.  Moreover, even assuming for the purposes of 
discussion that residual disability is present, there is no 
competent evidence of record to establish that any such 
disability is other than the necessary consequences of that 
surgery.

In view of the above, the evidence submitted in support of 
the current petition to reopen the claim for disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of Department of Veterans Affairs (VA) surgery in 
June and July 1966 is not found to bear directly and 
substantial on the matter at hand and is not so significant, 
either by itself or in connection with evidence already of 
record, that it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).


ORDER

New and material evidence not having been submitted, the 
claim for disability benefits under the provisions of 38 
U.S.C.A. § 1151 for residuals of Department of Veterans 
Affairs (VA) surgery in June and July 1966 is not reopened 
and the appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

